FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-538-53 BOURBON BROTHERS HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 80-0182193 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code (Former name or former address if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Title of Each Class Name of Each Exchange on Which Registered NONE NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 44,241,249 shares of the issuer's common stock, no par value, outstanding as of May 15, 2014. BOURBON BROTHERS HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2014 CONTENTS PART I – Financial Information 2 Item 1.Financial Statements 2 Consolidated financial statements (unaudited) Balance sheets 2 Statements of loss 3 Statements of cash flows 4 Statement of changes in equity 5 Notes to unaudited consolidated financial statements 6 Item 2. Management’s Discussion and Analysis 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – Other information 27 Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sales of Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 28 Item 4.Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 1 BOURBON BROTHERS HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other Inventory Total current assets Deposits Intangible asset, net Property and equipment, net Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accrued expenses Related party note payable - Note payable and accrued interest Convertible notes payable and accrued interest, current portion Total current liabilities Deferred rent Convertible notes payable and accrued interest, net of current portion, (net of $283,595 (2014) and $295,872 (2013) discount) Total liabilities Commitments and contingencies Equity Preferred stock - par value $0.001; Authorized Series A shares - 18,242,700 Issued and outstanding Series A shares - 4,884,859 (2014) and none (2013) - Common stock - no par value; Authorized shares - 100,000,000 Issued and outstanding shares - 43,841,241 (2014) and 9,629,220 (2013) Additional paid-in capital Accumulated deficit ) ) Total Bourbon Brothers Holding Corporation ("BBHC") equity Noncontrolling interest Total equity Total liabilities and equity $ $ See notes to unaudited consolidated financial statements. 2 BOURBON BROTHERS HOLDING CORPORATION CONSOLIDATED STATEMENTS OF LOSS (Unaudited) Three months ended March 31, Revenue $ $ Operating expenses: Restaurant operating costs (exclusive of depreciation and amortizaton below) General and administrative Related party management services - Selling and marketing Depreciation and amortization Total operating expenses Loss from operations ) ) Other expense: Interest expense ) ) Net loss $ ) $ ) Net loss attributable to noncontrolling interest $ ) $ ) Net loss attributable to BBHC ) ) Net loss $ ) $ ) Basic and diluted net loss per share attributable to BBHC common shareholders $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See notes to unaudited consolidated financial statements. 3 BOURBON BROTHERS HOLDING CORPORATION CONSOLIDATEDSTATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, Net cash provided by (used in) operating activities $ $ ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Sale of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of non-cash investing and financing activities: Convertible notes and interest converted to common stock $
